MEMORANDUM **
We review the district court’s factual findings for clear error. Jerry’s Famous Deli v. Papanicolaou, 383 F.3d 998, 1004 (9th Cir.2004). Having reviewed the record and the district court’s findings, we conclude that the district court did not commit clear error. Even if we treat the tax issue as a legal issue that we review de novo, the district court was not in error. See L.P. Larson, Jr. Co. v. Wm. Wrigley, Jr., Co., 277 U.S. 97, 100, 48 S.Ct. 449, 72 L.Ed. 800 (1928); Wolfe v. Nat’l Lead Co., 272 F.2d 867, 873 (9th Cir.1959), overruled on other grounds Maier Brewing Co. v. Fleischmann Distilling Corp., 359 F.2d 156, 157 (9th Cir.1966). The judgment of the district court is AFFIRMED. Each party shall bear its own costs on appeal.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.